Citation Nr: 1307096	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1993 and from July 1997 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim was certified to the Board by the Winston-Salem, North Carolina RO.

In March 2011, the Board remanded the issues of entitlement to service connection for sinusitis, costochondritis, and right carpal tunnel syndrome for additional development.  In May 2012, the Appeals Management Center (AMC) granted entitlement to service connection for costochondritis and bilateral carpal tunnel syndrome; those issues are therefore no longer on appeal, and will not be further addressed.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as rating assigned for the disability and the effective date).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for an addendum to the April 2011 VA examination report, as the AMC failed to adequately comply with the Board's March 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In March 2011, the Board remanded the issue of entitlement to service connection for sinusitis for a new examination, with instructions for the examiner to provide an opinion, with supporting rationale, whether it was at least as likely as not that the Veteran's chronic sinusitis is related to her military service.  VA provided the Veteran with an examination to determine the etiology of her sinusitis in April 2011.  After diagnosing the Veteran with chronic sinusitis, the examiner opined that the disorder was not caused by or a result of her military service solely on the basis that there was no documentation of sinusitis in the service treatment records.  That opinion is not probative, as the examiner failed to provide a sufficient supporting rationale, and because the opinion was based on an inaccurate factual history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is factually inaccurate, not fully articulated, or based on sound reasoning, is not probative).

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the lack of contemporaneous medical evidence of sinusitis, standing alone, is an insufficient basis on which to base a medical opinion for the Board's purposes.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The examiner completely disregarded the Veteran's statements, noted in the history provided to the examiner, that sinusitis was not present prior to her service, but started while she was stationed at Fort Carson, Colorado.  The Veteran is competent to describe observable symptoms, even if not accompanied by contemporaneous medical documentation.  Such symptoms must be considered by the examiner.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a Veteran is competent to report on that of which he or she has personal knowledge).

Further, as the Board noted in the prior remand, service records do show treatment for sinus concerns.  For example, in January 1999, she was treated for a sinus headache, and in her January 2003 report of medical history, the appellant reported being seen on several occasions during service for sinus problems, and being provided with medication to treat the condition.    

On remand, the RO should obtain an addendum to the April 2011 that is supported by a complete, accurate rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2011 examiner, if she is available to VA.  The examiner must review the claims file, a copy of this remand, and all relevant records in the Virtual VA records system.  The examination report should indicate that such a review took place.  Thereafter, the examining physician must provide a fully-supported opinion addressing whether it is at least as likely as not, i.e., is there a 50/50 chance, that any currently diagnosed sinusitis began during the Veteran's service or is otherwise related to service or events therein.  The examiner must provide a complete rationale for any opinion offered.  

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided must be explained; that is, the examiner must specifically explain why the causation of the Veteran's sinusitis is unknowable.  

If the April 2011 examiner is unavailable, a similarly qualified physician must conduct the records review and provide the requested opinion.  

The RO should not schedule the Veteran for a new examination unless a medical professional indicates that such an examination is necessary to obtain the sought after opinion.  

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  The Veteran is to be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for sinusitis.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

